PER CURIAM.
Whereas judgment in prohibition in the above styled cause was awarded by this court on June 9, 1961, 131 So.2d 208; and
Whereas, on review by certiorari, the Supreme Court of Florida, by an opinion and judgment filed March 21, 1962, 139 So. 2d 873, having quashed this court’s judgment in prohibition, and the mandate of the Supreme Court thereon having been filed herein on May 2, 1962.
Now therefore, it is ordered that the said judgment of this court in prohibition awarded on June 9, 1961, is vacated, and the suggestion in prohibition is dismissed.